Citation Nr: 9931111
Decision Date: 08/17/99	Archive Date: 11/08/99

DOCKET NO. 97-34 045A              DATE 

THE ISSUE

Whether the October 1976 and October 1981 decisions, wherein the
Board of Veterans' Appeals (Board) denied entitlement to service
connection for bilateral knee disorders, should be revised or
reversed on the grounds of clear and unmistakable error (CUE).

ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel

INTRODUCTION

The veteran served on active duty from September 1971 to August
1975.

In October 1976 and October 1981 decisions the Board denied
entitlement to service connection for bilateral knee disorders.

This case is before the Board pursuant to a December 1998 Order of
the United States Court of Appeals for Veterans Claims (Court)
vacating a September 1997 decision of the Board, which determined
that the veteran had not submitted new and material evidence to
reopen his claim for service connection for a bilateral knee
disorder.

The Court also vacated the Board's decision insofar as the Board
failed to address the veteran's claim of CUE in the prior Board
decisions.

The Court remanded the case to the Board for further action
consistent with its Order including initial consideration of the
issue of whether the October 1976 and October 1981 decisions of the
Board denying entitlement to service connection for bilateral knee
disorders should be revised or reversed on the grounds of CUE.

The appellant has challenged the Board's October 1976 and October
1981 decisions on the grounds of CUE. 38 U.S.C.A. 5109A and 7111;
38 C.F.R. 20.1400, 20.1403 (1999); VAOPGCPREC 0 1-98. The new
statutory and regulatory provisions permit a claimant to demand
review by the Board to determine whether CUE exists in an appellate
decision previously issued by the Board, with a right of review of
such determinations by the Court.

FINDINGS OF FACT

1. In a decision dated October 26, 1976, the Board denied
entitlement to service connection for bilateral knee disorders
because the veteran's bilateral knee disability preexisted active
service and did not undergo an increase in severity and the veteran
did not incur chronic residuals as a result of in-service knee
injuries.

2. The facts as they were known at the time of the Board decision
of October 26, 1976 were considered.

3. The statutory and regulatory provisions extant at the time of
the Board decision of October 26, 1976 were incorrectly applied.

- 2 -

4. In a decision dated October 1, 1981, the Board determined that
the veteran did not submit new evidence presenting a new factual
basis to reopen his claim for service connection. The Board also
denied entitlement to service connection for a bilateral knee
disorder on the merits because the veteran's bilateral knee
disability preexisted active service and did not undergo an
increase in severity and the veteran did not incur chronic
residuals as a result of other in-service knee injuries.

5. The facts as they were known at the time of the Board decision
of October 1, 1981 were considered.

6. The statutory and regulatory provisions extant at the time of
the Board decision of October 1, 1981 were incorrectly applied.

7. The errors of law do not compel the conclusion, to which
reasonable minds could not differ, that the results would have been
manifestly different but for the errors.

CONCLUSION OF LAW

The decisions of October 26, 1976 and October 1, 1981 wherein the
Board denied entitlement to service connection for bilateral knee
disorders did not contain CUE. 38 U.S.C.A. 5109A, 7104, 7111 (West
1991 & Supp. 1999); 38 C.F.R. 20.1400, 20.1403 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The July 1971 report of medical examination at enlistment indicated
that the lower extremities and musculoskeletal system were normal.

3 -

In his July 1971 report of medical history, the veteran listed a
prior medical history that included "trick" or locked knee, cramps
in his legs and swollen or painful joints. The medical officer, who
was the same physician that performed the medical examination,
diagnosed Osgood-Schlatter's disease and noted that the veteran
experienced post-exercise leg cramps.

In October 1972, the veteran reported a several year history of
periodic joint pain. The pain was most prominent in the knees but
also noted in the elbows, wrist and joints of both hands. There was
no heat swelling or redness. The pain increased as the day
progressed but caused no problem on arising in the morning. The
knees, in addition to being painful, also felt weak and tended to
"give way" and had "locked' on a few occasions. The veteran
reported no history of joint injury. Physical examination showed
full, painless range of motion of all joints with no swelling,
synovial thickening, deformity, heat or tenderness. Bilateral knee
examination was entirely normal. Neurological examination was also
normal. The impression was deferred pending x-ray examination of
the knees and laboratory testing. One week later, the examiner
reported that all laboratory results were normal and the examiner
reported that there was no evidence of any significant disorder.

In April 1974, the veteran reported a history of a right knee
injury. He stated that he had fallen and struck the lateral aspect
of his knee on a rock one week earlier while skiing. He stated that
there was local pain and swelling. He complained that he now
experienced right knee aching after standing for prolonged periods,
but he denied buckling and locking. Physical examination revealed
normal collaterals and cruciates. There was a definite "clunie' in
the meniscus in the right knee on extension while internally
rotated, but the examiner noted that this was also present in the
left knee. There was no evidence. of effusions There was no
diagnosis and the examiner stated that there was no treatment
required. The examiner advised the veteran to return to the clinic
if there were any changes.

In August 1974, the veteran was seen for complaints of a painful
knee resulting from a fall while playing basketball two days
earlier.

4 -

Physical examination showed no swelling or edema, no pain on
palpation, no torn ligament or tendon and full range of motion. The
impression was bruised muscle or bone, for which the examiner
prescribed hot soaks and limited motion. The examiner also advised
the veteran to return to the clinic "PRN." There were no further
instances of treatment for knee complaints during the remainder of
the veteran's active service.

The July and August 1975 separation medical examinations indicated
that the lower extremities and musculoskeletal system were normal.
The medical officer noted that there was a three-quarter inch scar
at the right knee. In his July 1975 report of medical history, the
veteran listed a prior medical history that included "trick" or
locked knee, cramps in his legs and swollen or painful joints. The
medical officer, who was the same physician that performed the
medical examination, noted that the veteran had had episodes of
painful knees from 1969 to 1970, which were related to athletics
and rapid growth rate. The veteran reported that he had had no
problems since that time. The physician also reported that the
veteran's leg cramps and trick knee were also related to the same
time period.

In his November 1975 application for compensation, the veteran
reported that he originally injured his right knee during school in
1968, but this was aggravated by working conditions during his
active military service. He also stated he sustained a knee injury
in July 1972.

The veteran was seen at a VA facility in September 1975 with
complaints of left knee joint pain with exercise. He stated that he
had been treated for the problem while in service. The veteran
stated that he had gone bicycling the week before and since then
his left knee hurt and popped. Examination showed meniscal swelling
but no joint swelling. The diagnosis was mild posttraumatic
arthritis of the left knee and the examiner referred the veteran
for an x-ray examination and orthopedic consultation. The request
form, which is dated in October 1975 and completed by the same VA
physician, lists a provisional diagnosis of mild posttraumatic
arthritis of the left knee.

5

The VA orthopedic consultation was performed in December 1975. The
veteran stated that his knees bothered him on and off since high
school, but his condition worsened somewhat during service
secondary to prolonged standing. He stated that he experienced
short episodes of tightness and questionable swelling. He also
stated that occasionally the knee would give way, but he denied
locking symptoms. Physical examination revealed good quadriceps
function, full range of motion of both legs, no effusions negative
McMurray's test and no real tenderness but there was a slight
discomfort along the pesanserinus tendon. X-ray examinations of the
left knee, anteroposterior and lateral, demonstrated normal bony
architecture. The impression was pesanserinus bursitis, gout and
tear of the meniscus and the physician prescribed medication for
episodes of knee discomfort.

A letter from the veteran's mother received in February 1976 stated
that the veteran had written to her concerning problems that he was
having with his knees while in the service. She further stated that
when the veteran was 12 or 13 he had complained of pains in his
joints and that a doctor told her that the problem was "growing
pains" and that he appeared to "outgrow it."

In March 1976, the veteran underwent a VA orthopedic examination.
The veteran complained of pain and popping in the knees especially
in the left knee. He stated that in 1968 while in high school he
had had some injuries of both the right and left knees from playing
ball. He related that his treating physician at the time said that
he had damaged cartilages, for which he wore knee cages and was
limited to inactivity for awhile. He recalled that the right knee
locked and once again locked while he was in service. He related
that he injured both knees while playing ball during active
service. He fell on the left knee, which caused pain and swelling,
and was placed on limited activity.

The veteran also related that the left knee always hurt more than
the right and it hurt and popped when he sat or squatted or tried
to kneel on it and it was difficult to get back up. He related that
the same was true of the right knee to a lesser extent.

6 - 

Driving a car 20 minutes or more caused pain in his left knee, but
the knee did not bother him while running or jogging. He also
related the incident of right knee swelling after riding a bicycle.
He stated that he had leg pain when performing activities such as
yard work or gathering wood. Finally, he stated that his left knee
had buckled as did the right knee but not as often.

Physical examination revealed no abnormalities of any joints except
the knees. The knees showed no limitation of motion and no sign of
ligament incompetence. There was a catch during a McMurray's
maneuver of the left knee and considerable tenderness
anterolaterally at the joint line of the right knee. There was
detectable more than minimal thickening of fat pads, synovial
membrane and capsule of the right knee and detectable but
definitely minimal same findings on the left. There was no free
fluid.

When the patella was manipulated, there was discomfort expressed
but no remarkable crepitus on the left although there was a
detectable grating feel. There were both crepitas and a grating
sensation on the right. X-ray examination of both knees was
negative. The physician diagnosed a history of injury to the left
knee with apparent internal derangement, which was symptomatic. The
physician also diagnosed a history of injury to the right knee with
chronic synovitis and chondromalacia of the patella.

In October 1976 the Board denied service connection for bilateral
knee disorders, characterized as chondromalacia of the patella and
chronic synovitis of the right knee and apparent internal
derangement of the left knee. The Board held that the evidence
showed that Osgood-Schlatter's disease preexisted the veteran's
entrance into active service and that it did not undergo an
increase in severity during service. The Board also held that the
evidence showed that the veteran did not incur additional chronic
knee impairment as a result of the right knee injury in April 1974
and the left knee in August 1974 because of the negative medical
findings at separation in August 1975.

7 -

The Board held that the diagnosis of traumatic arthritis during the
September 1975 VA examination was not supported by the subsequent
x-ray examinations of the knees that were performed in December
1975 and March 1976. The Board also held that the evidence did not
demonstrate that the in-service injuries caused additional knee
disability, which was identified as apparent internal derangement
of the left knee with suggestion of chondromalacia of the patella
and chronic synovitis of the right knee with chondromalacia of the
patella. The Board concluded that the veteran's bilateral knee
disorders were not incurred or aggravated during service. 38 U.S.C.
310, 331, 353 (1976); 38 C.F.R. 3.303, 3.306(b) (1975).

The veteran filed his application to reopen service connection in
June 1980. The veteran reported that he had undergone knee surgery
in May 1978 and again in January 1980.

In May 1978, the veteran was admitted to a private hospital for an
exploratory arthrotomy of the left knee with probable lateral
retinacular release and possible excision of a portion of the
lateral patella for chronic patellofemoral tracking syndrome. The
records include a history of bilateral knee symptoms. The veteran
reported that his right knee was relatively asymptomatic at that
time.

Examination of the left knee showed tenderness along the lateral
aspect of the patella in the lateral retinaculum. The veteran had
a Q angle of 25 degrees. There was no tenderness along the medial
or lateral joint lines and the ligainents appeared stable. There
was moderate crepitus of the patella with squatting and pain with
passive compression. The physician noted that the veteran had
significant guarding laterally although when the patella was
laterally moved and then palpated along the inferior-lateral border
the symptoms were markedly increased. The impression was
patellofemoral tracking syndrome of the left knee.

On the following day, the veteran underwent an exploration of left
knee, lateral retinacular and capsule release and division of
synovial plica. The operation revealed a prominent lateral synovial
plica fold, which was divided. There were no apparent tears in the
lateral meniscus and the anterior cruciate was intact.

- 8 - 

The medial meniscus could not be well visualized but the anterior
portion as seen was intact. There was an area of patellar
chondromalacia at the lateral portion but no fistula or evidence of
heavy scoring. With the retinaculum released and a one and one-half
centimeter gap in the capsule, the knee was moved and appeared to
track well with no significant impingement of the lateral portion
of the patella.

In January 1980, the veteran was again admitted and he underwent a
right knee lateral retinacular release. Preoperative examination
revealed that the right knee had a high Q-angle and there was
tenderness along the lateral retinacular but none along the joint
line. The ligaments were stable. There was marked crepitus of the
patella with passive motion and lateral guarding with passive
motion of the patella. The impression was patellofemoral tracking
syndrome of the right knee and possible synovial plica. During
surgery the entire retinaculum capsule was released allowing it to
spread approximately one and one-half centimeters. The synovia was
incised and explored for any plica such as was noted on the left
but none was found.

In October 198 1, the Board again denied service connection for a
bilateral knee disorder. The Board held that the October 1976 Board
decision was final. There is some confusion insofar as the Board
stated in the discussion section that the veteran submitted new
evidence, which established a reasonable basis to reopen the claim,
but later concluded that the evidence received since the October
1976 Board decision did not establish a new factual basis
warranting service connection for a bilateral knee disorder. 38
U.S.C. 4004(b) (1976); 38 C.F.R. 3.102, 19.155 (1981).

The Board also included citation to and a discussion of all the
evidence of record. The Board held that the evidence showed the
veteran entered service with a bilateral knee disorder. The Board
also held that the evidence received since the 1976 Board decision
did not establish any permanent worsening of the pre-service
bilateral knee disorder during active service. In addition, the
Board held that patellofemoral tracking syndrome was not treated or
diagnosed during active service or on VA examinations performed
after separation.

- 9 -

The Board also held that the knee injuries in April 1974 and August
1974 resolved without residuals because the remaining service
medical records showed no further complaints or treatment for knee
symptoms. The Board concluded that the veteran's bilateral knee
disorder was not incurred in or aggravated by service. 38 U.S.C.
310, 331, 353 (1976); 38 C.F.R. 3.306 (1981).

The veteran contends that the evidence contained erroneous and/or
conflicting information, which was the basis for previous denial of
benefits in regard to his claim. The veteran argues that Osgood-
Schlatter's disease was not diagnosed on entrance into military
service. He maintains that the term appears on the physician
summary of the medical examination with no explanation or comment.
He argues that there are no other documents prior to, during or
subsequent to military service, which conclusively diagnose Osgood-
Schlatter's disease as a preexisting disability. He argues that the
RO and the Board failed to develop this claim in 1976 in order to
obtain proof of the existence of Osgood-Schlatter's disease and
that the denials were largely based on an unconfined diagnosis.

The veteran argues that the post-service medical evidence showed a
diagnosis of patellar tracking syndrome in 1978. He contends that
the Board failed to consider this as a possible cause of his
disability in his original claim and, had this diagnosis been
available to Board at the time of the original claim, the issues
concerning aggravation, degree of disability, chronic disease and
pre-existing conditions would have been considered much
differently. He also argues that the Board failed to consider the
post-service diagnoses of arthritis, chronic synovitis and
chondromalacia of the patella, which were made within one year of
discharge. The veteran argues that if the Board's denials had been
based on confirmed and accurate information, these diagnoses in and
of themselves should have been enough to warrant service connection
based on VA.regulations concerning chronic conditions and
presumptions for service connection of diagnoses specified within
one year of discharge.

- 10 -

Criteria

The laws and regulations in effect at the time of the Board's
decisions provided that service connection could be granted for
disability resulting from disease or injury incurred in or
aggravated by active service. 38 U.S.C. 310; 38 C.F.R. 3.303.

The veteran was considered to have been in sound condition when
examined, accepted and enrolled for service, except as to defects,
infirmities, or disorders noted at entrance into service, except
where clear and unmistakable evidence demonstrated that an injury
or disease existed prior thereto. 38 U.S.C. 311; 38 C.F.R.
3.304(b). A pre-existing injury or disease was considered to have
been aggravated by active service where there was an increase in
disability during such service, unless there was a specific finding
that the increase in disability was due to the natural progress of
the disease. 38 U.S.C. 353; 38 C.F.R. 3.306(a).

Clear and unmistakable evidence (obvious or manifest) was required
to rebut the presumption of aggravation where the pre-service
disability underwent an increase in severity during service.
Aggravation was not conceded where the disability underwent no
increase in severity during service on the basis of all the
evidence of record pertaining to the manifestations of the
disability prior to, during and subsequent to service. 38 C.F.R.
3.306(b).

Where there was a chronic disease shown as such in service or
within the presumptive period under 3.307 so as to permit a finding
of service connection, subsequent manifestations of the same
chronic disease at any later date, however remote, were service
connected, unless clearly attributed to intercurrent causes. 38
C.F.R. 3.303(b). This rule did not mean that any manifestation in
service would permit service connection. To show chronic disease in
service there was required a combination of manifestations
sufficient to identify the disease entity, and sufficient
observation to establish chronicity at the time, as distinguished
from merely isolated findings or a diagnosis including the word
"chronic." 

When the disease identity was established, there was no requirement
of evidentiary showing of Continuity. Continuity of symptomatology
was required where the condition noted during service or in the
presumptive period was not shown to be chronic or where the
diagnosis of chronicity may have been legitimately questioned. When
the fact of chronicity in service was not adequately supported,
then a showing of continuity after discharge was required to
support the claim. 38 C.F.R. 3.303(b).

Where a veteran served for at least 90 days during a period of war
or after December 31, 1946, and a presumptive disease such as
arthritis became manifest to a degree of 10 percent within one year
from the date of termination of such service, such disease was
presumed to have been incurred in service, even though there was no
evidence of such disease during the period of service. 38 U.S.C.A.
101, 112, 113, 137; 38 C.F.R. 3.307, 3.309.

Service connection could also have been granted for a disease
diagnosed after discharge, when all the evidence, including that
pertinent to service, established that the disease was incurred in
service. 38 C.F.R. 3.303(d).

The law provided that when the Board had disallowed a claim, it
could not thereafter be reopened and allowed and no claim based on
the same factual basis would be considered. 3 8 U. S. C. 4004(b) (I
976). Where, after the Board disallowed a claim, a reopened claim
was filed and evidence submitted established a new factual basis,
the reopened claim would be adjudicated without regard to the prior
appellate decision on the issue. 38 C.F.R. 19.155 (1981).

Finally, the regulations provided that it was the defined and
consistently applied policy of the VA to administer the law under
a broad interpretation, consistent, however, with the facts shown
in every case. When, after careful consideration of all procurable
and assembled data, a reasonable doubt arose regarding service
origin, the degree of disability, or any other point, such doubt
was to have been resolved in favor of the claimant.

- 12 -

By reasonable doubt was meant one, which existed because of an
approximate balance of positive and negative evidence, which did
not satisfactorily prove or disprove the claim. It was a
substantial doubt and one within the range of probability as
distinguished from pure speculation or remote possibility. It was
not a means of reconciling actual conflict or a contradiction in
the evidence; the claimant was required to submit evidence
sufficient to justify a belief in a fair and impartial mind that
the claim was well grounded. Mere suspicion or doubt as to the
truth of any statements submitted, as distinguished from
impeachment or contradiction by evidence or known facts, was not
justifiable basis for denying the application of the reasonable
doubt doctrine if the entire, complete record otherwise warranted
invoking this doctrine. 38 C.F.R. 3.102.

The provisions of 38 U.S.C.A. 7111; 38 C.F.R. 20.1403 pertain to
what constitutes clear and unmistakable error.

(a) General. Clear and unmistakable error is a very specific and
rare kind of error. It is the kind of error, of fact or of law,
that when called to the attention of later reviewers compels the
conclusion, to which reasonable minds could not differ, that the
result would have been manifestly different but for the error.
Generally, either the correct facts, as they were known at the
time, were not before the Board, or the statutory and regulatory
provisions extant at the time were incorrectly applied.

(b) Record to be reviewed. (1) General. Review for clear and
unmistakable error in a prior Board decision must be based on the
record and the law that existed when that decision was made. (2)
Special rule for Board decisions issued on or after July 21, 1992.
For a Board decision issued on or after July 21., 1992, the record
that existed when that decision was made includes relevant
documents possessed by the VA not later than 90 days before such
record was transferred to the Board for review in reaching that
decision, provided that the documents could reasonably be expected
to be part of the record.

- 13 -

(c) Errors that constitute clear and unmistakable error. To warrant
revision of a Board decision on the grounds of clear and
unmistakable error, there must have been an error in the Board's
adjudication of appeal which, had it not been made, would have
manifestly changed the outcome when it was made. If it is not
absolutely clear that a different result would have ensued, the
error complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and unmistakable
error. (1) Changed diagnosis. A new medical diagnosis that
"corrects" an earlier diagnosis considered in a Board decision. (2)
Duty to assist. The Secretary's failure to fulfill the duty to
assist. (3) Evaluation of evidence. A disagreement as to how the
facts weighed or evaluated.

(e) Change in interpretation. Clear and unmistakable error does not
include the otherwise correct application of a statute or
regulation where, subsequent to the Board decision challenged,
there has been a change in the interpretation of the statute or
regulation.

"It must be remembered that clear and unmistakable error is a very
specific and rare kind of error." Fugo v. Brown, 6 Vet. App. 40, 43
(1993).

Analysis

The Board recognizes that a CUE motion is not a claim or
application for VA benefits. Therefore, duties associated with such
claims or applications are inapplicable, including notification
under 38 U.S.C.A. 5103(a) of the existence of evidence which might
complete a claimant's application for benefits; the requirements of
well-groundedness; and VA's duty to assist in the development of
such claims. 38 C.F.R. 20.1411 (c) and (d).

- 14 - 

In addition, neither the "benefit of the doubt' rule of 38 U.S.C.A.
5107(b) nor the provisions of reopening claims on the grounds of
new and material evidence under 38 U.S.C.A. 5108 apply to CUE
motions. 38 C.F.R. 20.1411 (a) and (b). A CUE motion is not an
appeal and, with certain exceptions, is not subject to the
provisions of 38 C.F.R. Parts 19 and 20 which relate to the
processing and disposition of appeals. 38 C.F.R. 20.1402.

The Board has original jurisdiction to determine whether CUE exists
in a prior final Board decision. Such review may be initiated by
the Board, on its own motion, or by a party to that decision. 38
C.F.R. 20.1400. A party that disagrees with the Board's denial of
a motion for revision based on CUE in a prior Board decision can
appeal that determination to the Court. 38 U.S.C.A. 7111; 38 C.F.R.
20.1400, 20.1409(d).

It is recognized that nothing in the recent changes is intended or
should be construed to apply to claims involving CUE in an RO
decision under 38 C.F.R. 3.105(a) (1998) or new section 5109A of
title 38 United States Code, that have not been subsumed by Board
decisions.

The veteran argues that the post-service medical evidence showed a
diagnosis of patellar tracking syndrome in 1978. He contends that
the Board failed to consider this as a possible cause of his
disability in his original claim and, had this diagnosis been
available to Board at the time of the original claim, the issues
concerning aggravation, degree of disability, chronic disease and
pre-existing conditions would have been considered much
differently.

Initially, the Board notes that the records received in June 1980
and April 1981 were not part of the record at the time of the
Board's October 1976 decision. These were also not VA medical
records. In Bell v Derwinski, 2 Vet. App. 611, 613 (1992), the
Court held that the Board failed to consider VA evidence that had
been generated because it had at least constructive knowledge of
that evidence at the time of its decision.

- 15 -

In Damrel v Brown, 6 Vet. App. 242, 246 (1994), the Court held that
the constructive notice rule of Bell was not formulated until 1992,
and under Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), the
earliest date on which the Secretary is deemed to have constructive
notice is the date of the filing of the CUE claim. The claim for
CUE in this case was filed after 1992. In Lynch v. Gober, 11 Vet.
App. 22, (1997) (Lynch I), the Court specifically rejected the
appellant s assertion that the RO in 1983 had been in receipt of an
April 1983 VA medical examination report under the doctrine of
constructive notice as Bell is not retroactively applicable to VA
adjudications occurring before Bell.

The veteran contends that the evidence contained erroneous and/or
conflicting information, which was the basis for previous denial of
benefits in regard to his claim. The veteran argues that Osgood-
Schlatter's disease was not diagnosed on entrance into military
service. He maintains that the term appears on the physician
summary of the medical examination with no explanation or comment.
He argues that there are no other documents prior to, during or
subsequent to military service, which conclusively diagnose Osgood-
Schlatter's disease as a preexisting disability. He argues that the
RO and the Board failed to develop this claim in 1976 in order to
obtain proof of the existence of Osgood-Schlatter's disease and
that the denials were largely based on an unconfined diagnosis.

This claim has no merit. The medical officer in July 1971 diagnosed
Osgood- Schlatter's disease and noted that the veteran experienced
post-exercise leg cramps. Although this medical officer based this
diagnosis on a pre-service history of lower extremity symptoms
reported by the veteran, it remains a medical diagnosis of a
preexisting bilateral knee disability. The medical officer who
rendered the diagnosis in the report of medical history was the
same physician that performed the July 1971 medical entrance
examination.

Consequently, the presumption of soundness did not apply to the
diagnosis of Osgood-Schlatter's disease at entry into active
service. 38 U.S.C.. 311; 38 C.F.R. 3.304(b).

16 -

The Board cited these medical findings and the applicable law and
regulation pertaining to aggravation of preexisting disabilities
and concluded that the evidence showed that Osgood-Schlatter's
disease preexisted the veteran's entrance into active service. The
Board also concluded that Osgood-Schlatter's disease did not
undergo an increase in severity during active service.

The Board considered the evidence showing treatment for bilateral
knee symptoms in October 1972, but noted that a bilateral knee
examination was entirely normal at that time. On follow-up
examination one week later, the examiner reported that all
laboratory results were normal and the examiner reported that there
was no evidence of any significant disorder. Despite treatment for
the right knee injury in April 1974 and the left knee injury in
August 1974, the remaining service medical records did not show
additional treatment for knee complaints or otherwise diagnose a
permanent exacerbation of the veteran's Osgood-Schlatter's disease.

The Board also cited the normal findings on examination at
separation and the medical examiner's report that the veteran had
had pre-service lower extremity symptoms but no problems since that
time. Consequently, the Board finds that the Board considered the
available evidence of record and correctly applied the laws and
regulations pertaining to preexisting disabilities in concluding
the veteran's pre- service knee disabilities did not undergo an
increase in underlying disability during active service. 38 C.F.R.
3.304, 3.306. To the extent that the Board mentioned only the right
knee in its finding of fact does not constitute CUE because this
would not have manifestly changed the outcome had the finding of
fact included reference to the left knee.

The veteran also argues that the Board failed to consider the post-
service diagnoses of arthritis, chronic synovitis and
chondromalacia of the patella, which were made within one year of
discharge. The veteran argues that if the Board's denials had been
based on confirmed and accurate information, these diagnoses in and
of themselves should have been enough to warrant service connection
based on VA regulations concerning chronic conditions and
presumptions for service connection of diagnoses specified within
one year of discharge.

17 -

While the veteran argues that the Board misapplied the regulations
regarding presumptive disabilities diagnosed during the initial
post-service year, chronic synovitis and chondromalacia of the
patella were not included in the list of presumptive disabilities
that were contained in 38 C.F.R. 3.309 at the time of the Board's
October 1976 decision. There was also supporting evidence for the
Board's rejection of the diagnosis of post traumatic arthritis of
the left knee reported in the September 1975 VA treatment report.
The evidence shows that the diagnosis was rendered prior to an x-
ray examination, which that physician ordered.

The request form, which is dated in October 1975 and completed by
the same VA physician, lists a provisional diagnosis of mild post
traumatic arthritis of the left knee. X-ray examinations of the
left knee during the December 1975 orthopedic consultation
demonstrated normal bony architecture. Although the VA physician
diagnosed pesanserinus bursitis and gout, the medical evidence of
record did not indicate that these were arthritic conditions. In
addition, the x-ray findings were negative. Similarly, x-ray
examination of both knees during the March 1976 VA orthopedic
examination was negative. For these reasons, the Board finds that
the October 1976 decision did consider the post-service medical
diagnoses and the Board did not misapply the regulations regarding
presumptive disabilities that were contained in 38 C.F.R. 3.309 at
the time of the Board's decision.

The October 1976 decision shows the Board considered the service
medical records showing the right knee injury in April 1974 and the
left knee injury in August 1974. The Board also cited the
examination findings during service to support the finding that
these injuries did not result in chronic knee disabilities shown as
such in service. Following physical examination in April 1974, the
examiner did not render a diagnosis of chronic right knee
disability and, in fact, the examiner stated that there was no
treatment required. The examiner advised the veteran to return to
the clinic if there were any changes. The evidence showed that the
veteran did not return for follow-up treatment of continuing
symptoms.

18 -

In August 1974, physical examination showed no swelling or edema,
no pain on palpation, no torn ligament or tendon and full range of
motion. The impression was bruised muscle or bone, for which the
examiner prescribed hot soaks and limited motion. The examiner also
advised the veteran to return to the clinic "PRN." Again, there
were no instances of treatment for continuing left knee complaints
during the remainder of the veteran's active service.

More importantly, physical examinations in July and August 1975
prior to separation show that the lower extremities and
musculoskeletal system were normal at that time. The veteran also
related to the medical officer that he had had no problems since
the time he had episodes of painful knees from 1969 to 1970. This
evidence did not reveal a combination of manifestations sufficient
to identify the chronic knee impairment. This evidence did not show
sufficient observation to establish chronicity during active
service. 38 C.F.R. 3.303(b).

The Board did not apply the provisions of 38 C.F.R. 3.303(b) with
respect to continuity of symptomatology because the Board did not
specifically address the veteran's statements that he had had
ongoing bilateral knee symptoms since his in-service injuries. When
the fact of chronicity in service was not adequately supported,
then a showing of continuity after discharge was required to
support the claim. 38 C.F.R. 3.303(b).

The evidence considered by the Board supported a finding that the
veteran did not incur separate and chronic residual knee
disabilities secondary to his in-service knee injuries in April and
August 1974. The evidence also supported a finding that the
veteran's post-service statements of continuity of symptomatology
were inconsistent and were not entitled to significant probative
weight on that issue.

The service medical records show the veteran did not return for
follow-up care after initial evaluation and treatment for his
injuries. The 1975 separation medical examinations did not show
diagnoses of chronic residual knee impairment. Physical
examinations of the lower extremities and musculoskeletal system
were normal.

- 19 -

While the veteran recorded a prior medical history that included
"trick" or locked knee, cramps in his legs and swollen or painful
joints at that time, the veteran related these symptoms to pre-
service events from 1969 to 1970 and he stated that he had had no
problems since that time. The physician also reported that the
veteran's leg cramps and trick knee were also related to the same
time period. The VA physician in December 1975 rendered impressions
of pesanserinus bursitis, gout and tear of the meniscus of the left
knee but did not relate these post-service diagnoses to the left
knee injury of August 1974.

In fact, the veteran was referred for that orthopedic consultation
because he had sustained a post-service left knee injury the week
before the September 1975 examination, which included pain and
popping, after having gone bicycling. When previously examined for
that injury in August 1974, physical examination showed no swelling
or edema, no pain on palpation, no torn ligament or tendon and full
range of motion. The VA physician in March 1976 diagnosed a history
of injury to the left knee with apparent internal derangement,
which was symptomatic.

The physician also stated that the veteran may have left patella
chondromalacia but there was insufficient evidence to be sure of
that. The physician did not specify definite post-service diagnoses
because he defined this as apparent internal derangement of the
left knee. The physician also did not specify whether his findings
were related to the reported pre-service left knee disability or
the in-service injury. Moreover, the physician did not have an
accurate history because the veteran did not relate a history of
the post-service left knee injury incurred while bicycling.

The physician also diagnosed a history of injury to the right knee
with chronic synovitis and chondromalacia of the patella. Again,
the physician did not specify whether his diagnosis was related to
the reported pre-service right knee disability or the in-service
injury in April 1974. This diagnosis was based, at least in part,
on the veteran's reported history of having right knee locking
during active service.

- 20 -

However, while being examined in April 1974 for his right knee
injury, the veteran specifically denied right knee locking and
buckling. The Board cited to these post- service diagnoses in the
October 1976 decision and specifically determined that the evidence
did not show that these post-service diagnoses were related to the
in- service injuries. Although not specifically stated by the
Board, the evidence supported a finding that there was no credible
evidence demonstrating continuity of symptomatology following the
in-service injuries. While the veteran's statements suggested
continuity since the time of his in-service injuries, those
statements were inconsistent with his statements denying residual
knee symptoms in service and at separation. 38 C.F.R. 3.303(b).

The Board also did not apply the provisions of 38 C.F.R. 3.102,
which provided that reasonable doubt regarding service origin was
to have been resolved in favor of the claimant. The Board did not
include a discussion as to why there did not exist an approximate
balance of positive and negative evidence which did not
satisfactorily prove or disprove the claim.

The Board did not apply this provision because it did not address
why it did not ascribe probative value to the VA physician's March
1976 diagnosis of a history of injury to the right knee with
chronic synovitis and chondromalacia of the patella. The Board only
stated that the evidence was inadequate to demonstrate that chronic
synovitis of the right knee with chondromalacia of the patella was
service-related. The statutory and regulatory provisions extant at
the time of the Board decision of October 1976 were not all
correctly applied.

Despite the errors of law in the Board decision of October 1976,
the Board finds that these errors do not compel the conclusion, to
which reasonable minds could not differ, that the result would have
been manifestly different but for the error. As previously stated,
the physician did not specify whether his diagnosis was related to
the reported pre-service right knee disability or the in-service
injury in April 1974. The physician did not take into account the
negative medical findings at separation and the veteran's statement
that all his lower extremity symptomatology was due to pre-service
problems and that he had no symptoms at the time of separation.

- 21 -

While the Board did not specify particular reasons for rejecting
the probative value of that diagnosis, it cannot be stated that the
physician's diagnosis was undebatable based on the evidence at that
time. The Board finds that reasonable minds could have differed as
to whether or not the in-service injuries resulted in separate
chronic knee disorders, which were first diagnosed following
separation from active service.

The veteran argues that the October 1981 Board decision also
contained CUE. However, he does not raise any specific allegations
why the Board committed CUE in its decision. In his May 1997 and
May 1999 statements he generally avers that the Board failed in its
duty to assist the veteran at the time of the prior decisions.

The Court has held that a breach of a duty to assist cannot form
the basis for a claim of CUE. Shockley v. West, 11 Vet. App. 208,
213 (1998) (citing Hazan v. Gober, 10 Vet. App. 511 (1997); Crippen
v. Brown, 9 Vet. App. 412 (1996); Caffrey v. Brown, 6 Vet. App. 377
(1994)). While the Board clearly failed to fulfill the duty to
assist the veteran at that time by obtaining a fully informed
medical opinion, this does not constitute a basis for CUE.

The veteran also argues that the Board generally did not consider
the evidence in support of the claim. A review of the October 1981
decision shows the Board considered the entire evidence of record
in its decision. The only specific contention is that the Board
failed to consider the 1978 medical diagnosis of patellar tracking
syndrome as a possible cause of his disability. This contention has
no merit.

The October 1981 Board decision specifically refers to the May 1978
records showing the veteran was admitted to a private hospital for
an exploratory left knee arthrotomy due to patellofemoral tracking
syndrome. It also refers to the January 1980 records showing the
veteran was again admitted and underwent right knee surgery for
patellofemoral tracking syndrome. The Board determined that
patellofemoral tracking syndrome was not diagnosed during active
service despite physical and diagnostic examinations of the knees.

- 22 -

The Board also found that patellofemoral tracking syndrome was not
diagnosed during the post-service VA examinations. The treating
physician did not render an opinion relating chronic patellofemoral
tracking syndrome to the in-service knee injuries or as a diagnosis
associated with Osgood-Schlatter's disease, which was permanently
aggravated during active service. The argument that the Board
committed error is essentially only disagreement as to how the
medical evidence was weighed or evaluated. The Board points out
that any argument based upon disagreement as to how the relevant
facts were weighed or evaluated, that is, a "misinterpretation of
facts," does not rise to the level of CUE as that term has come to
be defined. This is not a situation involving CUE.

In Thompson v. Brown, 1 Vet. App. 251, 253-254 (1991), the Court
held that a difference of opinion as to the facts or disagreement
with an original rating and the interpretation of the facts is not
to be of the type of administrative reversible error under 38
C.F.R. 3.105(a). Either the correct facts, as they were known at
the time, were not before the adjudicator or the legal provisions
effective at that time were improperly applied; a mere difference
of opinion in the outcome of the adjudication does not provide a
basis to find that VA committed administrative error during the
adjudication process. Robie v. Derwinski, 1 Vet. App. 612, 614- 615
(1991); Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).

Although not specifically raised by the veteran, it appears that
the Board misapplied the laws and regulations pertaining to final
Board decisions and reopened claims. 38 U.S.C. 4004(b) (1976); 38
C.F.R. 19.155 (1981). The Board held that the October 1976 Board
decision was final.

There is some confusion insofar as the Board determined that the
veteran submitted new evidence, which established a reasonable
basis to reopen the claim, but later concluded that the evidence
received since the October 1976 Board decision did not establish a
new factual basis warranting service connection for a bilateral
knee disorder. 38 U.S.C. 4004(b) (1976); 38 C.F.R. 19.155 (1981).

- 23 -

The additional evidence submitted in support of the reopened claim
consisted of duplicate service medical records, private records
showing treatment for conditions not at issue, and the May 1978 and
January 1980 private admissions records. The latter disclosed no
more than that the veteran had undergone surgery to treat his
bilateral knee symptoms. The Board found that the evidence
submitted did not establish a new factual basis. The veteran has
not raised any argument that this constituted CUE.

The Board then addressed the veteran's claim on the merits taking
into account all the evidence. The Board held that the evidence
showed the veteran entered service with a bilateral knee disorder,
which did not undergo any permanent worsening during active
service. The Board also held that the knee injuries in April 1974
and August 1974 resolved without residuals. The Board concluded
that the veteran's bilateral knee disorder was not incurred in or
aggravated by service. 38 U.S.C. 310, 331, 353 (1976); 38 C.F.R.
3.306(a) (1981).

While the Board committed error because it denied reopening the
claim but also proceeded to readjudicate the merits of the claim,
any error was non-prejudicial to the veteran. The Board provided
more due process consideration than was necessary under the
circumstances by the additional merits determination analysis. See
Meyer v. Brown, 9 Vet. App. 425, 432 (1996) (where the Court held
that the RO's adjudication of the claim on the merits rather than
first determining the issue of well groundedness did not prejudice
the appellant).

For these reasons, the Board finds that any errors of law in the
Board decisions of October 26, 1976 and October 1, 1981, wherein
the Board denied entitlement to service connection for bilateral
knee disorders, do not compel the conclusion, to which reasonable
minds could not differ, that the results would have been manifestly
different but for the errors. Consequently, the Board concludes
that these decisions did not contain CUE. 38 U.S.C.A. 5109A, 7104,
7111; 38 C.F.R. 20.1400,20.1403.

- 24 -

ORDER

There was no CUE in the October 26, 1975 and October 1, 1981
decisions, wherein the Board denied entitlement to service
connection for bilateral knee disorders; accordingly, those
decisions should not be revised or reversed.

RONALD R. BOSCH 
Member, Board of Veterans' Appeals


